Exhibit 10.2

 

 

NZ Share sale agreement

 

 

SIRVA (Australia) Pty Ltd

ABN 67 005 944 203

 

SIRVA Worldwide, Inc.

 

IM New Zealand Holdings ULC

 

and

 

Iron Mountain Incorporated

 

 

[g186971kii001.jpg]

 

 

101 Collins Street Melbourne Victoria 3000 Australia

Telephone +61 3 9288 1234  Facsimile +61 3 9288 1567

www.freehills.com  DX 240 Melbourne

 

SYDNEY MELBOURNE PERTH BRISBANE SINGAPORE

Correspondent Offices HANOI HO CHI MINH CITY JAKARTA KUALA LUMPUR

 

Reference RJL:AL:BA

 

--------------------------------------------------------------------------------


 

Table of contents

 

 

Clause

 

Page

 

 

 

1

Definitions and Interpretation

3

 

 

 

2

Conditions for Completion

3

 

 

 

 

2.1

Conditions

3

 

2.2

Notice

4

 

2.3

Reasonable endeavours

4

 

2.4

Waiver

4

 

2.5

Cut Off Date

4

 

2.6

No binding agreement for transfer

5

 

 

 

3

Sale and purchase

5

 

 

 

 

3.1

Sale Shares

5

 

3.2

Associated rights

5

 

3.3

Purchase Price

5

 

3.4

Payments

6

 

3.5

Title and risk

6

 

 

 

4

Period before Completion

6

 

 

 

 

4.1

Carrying on of business

6

 

4.2

Permitted acts

7

 

4.3

Intra-group loans

7

 

4.4

Parent Guarantees

8

 

4.5

Subsidiary Guarantees

8

 

4.6

New Zealand Tax Liability

8

 

 

 

5

Termination

8

 

 

 

 

5.1

Termination of Australian Share Sale Agreement

8

 

5.2

Effect of termination

9

 

5.3

No other right to terminate or rescind

9

 

 

 

6

Completion

9

 

 

 

 

6.1

Time and place

9

 

6.2

Completion

9

 

6.3

Notice to complete

9

 

6.4

Completion simultaneous

10

 

 

 

7

Prior to completion of the Australian Share Sale Agreement

10

 

 

 

8

Unwinding of transaction

11

 

 

 

9

Period after Completion

11

 

 

 

 

9.1

Appointment of proxy

11

 

1

--------------------------------------------------------------------------------


 

 

9.2

Access to records by Seller

11

 

 

 

10

Costs and expenses

12

 

 

 

11

Guarantee by Seller’s Guarantor

12

 

 

 

 

11.1

Guarantee and indemnity

12

 

11.2

Extent of guarantee and indemnity

12

 

11.3

Principal and independent obligation

13

 

11.4

Continuing guarantee and indemnity

13

 

11.5

No withholdings

13

 

11.6

Currency

13

 

11.7

Seller’s Guarantor’s Liability

14

 

 

 

12

Guarantee by Buyer’s Guarantor

14

 

 

 

 

12.1

Guarantee and indemnity

14

 

12.2

Extent of guarantee and indemnity

14

 

12.3

Principal and independent obligation

15

 

12.4

Continuing guarantee and indemnity

15

 

12.5

No withholdings

15

 

12.6

Currency

15

 

12.7

Buyer’s Guarantor’s Liability

15

 

 

 

13

General

15

 

 

 

 

13.1

Notices

15

 

13.2

Governing law and jurisdiction

17

 

13.3

Service of process

17

 

13.4

Prohibition and enforceability

18

 

13.5

Waivers and variation

18

 

13.6

Assignment

18

 

13.7

Further assurances

18

 

13.8

Approvals and consent

18

 

13.9

Remedies cumulative

19

 

13.10

Counterparts

19

 

13.11

Severability

19

 

13.12

Entire Agreement

19

 

13.13

Default Interest

19

 

13.14

Contra proferentem excluded

19

 

13.15

No withholdings

20

 

 

Schedule 1 – Definitions and Interpretation

1

 

 

Schedule 2 – Completion Steps

1

 

2

--------------------------------------------------------------------------------


 

This Share Sale Agreement

 

is made on                    October 2005 between the following parties:

 

1                                        SIRVA (Australia) Pty Limited
ABN 67 005 944 203
of 202 – 228 Greens Road, Dandenong, Victoria, Australia  3175
(Seller)

 

2                                        SIRVA Worldwide, Inc.
of 700 Oakmont Lane, Westmont IL 60559
(the Seller’s Guarantor)]

 

3                                        IM New Zealand Holdings ULC
New Zealand Company number 1711237
of C/ Minter Ellison Rudd Watts, Lumley Centre, 88 Shortland Street, Auckland,
New Zealand
(Buyer)

 

4                                        Iron Mountain Incorporated
of 745 Atlantic Avenue, Boston, Massachusetts 02111, USA
(Buyer’s Guarantor)

 

Recitals

 

A.                                 The Seller owns the Sale Shares.

 

B.                                    The Seller has agreed to sell and the
Buyer has agreed to buy the Sale Shares on the terms and conditions of this
agreement.

 

C.                                    The Seller’s Guarantor has agreed to
guarantee the Seller’s obligations under this agreement.

 

D.                                   The Buyer’s Guarantor has agreed to
guarantee the Buyer’s obligations under this agreement.

 

The parties agree

 

in consideration of, among other things, the mutual promises contained in this
agreement:

 


1                                        DEFINITIONS AND INTERPRETATION


 

In this agreement capitalised expressions have the meanings set out in
Schedule 1. This agreement will be interpreted in accordance with Schedule 1.

 


2                                        CONDITIONS FOR COMPLETION


 


2.1                               CONDITIONS


 

Clauses 3 and 6 do not become binding on the parties and are of no force or
effect unless and until each of the following conditions have been satisfied or
waived in accordance with clause 2.4:

 

3

--------------------------------------------------------------------------------


 


(A)                                 OVERSEAS INVESTMENT OFFICE: TO THE EXTENT
REQUIRED BY LAW, THE BUYER HAS RECEIVED CONSENT FROM THE OVERSEAS INVESTMENT
OFFICE TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EITHER
UNCONDITIONALLY OR ON TERMS ACCEPTABLE TO THE BUYER ACTING REASONABLY;


 


(B)                                CONDITIONS PRECEDENT UNDER AUSTRALIAN SHARE
SALE AGREEMENT: EACH OF THE CONDITIONS IN CLAUSES 2.1(A), 2.1(B), 2.1(E),
2.1(F) AND 2.1(G) OF THE AUSTRALIAN SHARE SALE AGREEMENT HAS BEEN SATISFIED OR
WAIVED IN ACCORDANCE WITH THAT AGREEMENT; AND


 


(C)                                 LENDER APPROVAL: THE SELLER’S GUARANTOR HAS
RECEIVED THE APPROVAL OF THE LENDERS UNDER THE CREDIT AGREEMENT FOR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


2.2                               NOTICE


 

Each party must promptly notify the others in writing if it becomes aware that a
condition in clause 2.1 has been satisfied or if any condition has become
incapable of being satisfied.

 


2.3                               REASONABLE ENDEAVOURS


 


(A)                                 THE BUYER MUST USE ALL REASONABLE ENDEAVOURS
TO ENSURE THAT THE CONDITION IN CLAUSE 2.1(A) IS SATISFIED AS EXPEDITIOUSLY AS
POSSIBLE AND IN ANY EVENT ON OR BEFORE THE CUT OFF DATE.


 


(B)                                TO THE EXTENT WITHIN THEIR REASONABLE
CONTROL, THE SELLER MUST PROCURE THAT ALL REASONABLE ENDEAVOURS ARE EXERCISED
AND THE BUYER MUST EXERCISE OR PROCURE THE EXERCISE OF ALL REASONABLE ENDEAVOURS
TO ENSURE THAT THE CONDITIONS IN CLAUSES 2.1(B) AND 2.1(C) ARE SATISFIED AS
EXPEDITIOUSLY AS POSSIBLE AND IN ANY EVENT ON OR BEFORE THE CUT OFF DATE.


 


(C)                                 THE BUYER MUST KEEP THE SELLER INFORMED OF
THE PROGRESS TOWARDS SATISFACTION OF ITS OBLIGATIONS UNDER CLAUSE 2.3(A).


 


(D)                                EACH PARTY MUST COOPERATE AND CONSULT WITH
EACH OTHER PARTY IN APPROACHING THE RELEVANT REGULATORY BODIES FOR THE PURPOSES
OF SATISFYING THE CONDITION IN CLAUSE 2.1(A).


 


(E)                                 EACH PARTY MUST PROVIDE ALL REASONABLE
ASSISTANCE TO THE OTHER AS IS NECESSARY TO SATISFY THE CONDITIONS.


 


(F)                                   THE SELLER MUST PROVIDE ALL INFORMATION AS
MAY BE REASONABLY REQUESTED BY THE BUYER IN CONNECTION WITH ANY NOTICES AND
APPLICATIONS FOR APPROVAL.


 


2.4                               WAIVER


 

The conditions in clause 2.1 are for the benefit of both the Seller and the
Buyer and may only be waived by written agreement between the Seller and the
Buyer.

 


2.5                               CUT OFF DATE


 

Either of the Seller or Buyer may, by not less than 2 Business Days’ notice to
the other, terminate this agreement at any time before Completion if:

 


(A)                                 THE CONDITIONS IN CLAUSE 2.1 ARE NOT
SATISFIED, OR WAIVED IN ACCORDANCE WITH CLAUSE 2.4, BY THE CUT OFF DATE; OR

 

4

--------------------------------------------------------------------------------


 


(B)                                THE CONDITIONS IN CLAUSE 2.1 BECOME INCAPABLE
OF SATISFACTION OR THE PARTIES AGREE THAT ANY OF THE CONDITIONS IN CLAUSE 2.1
CANNOT BE SATISFIED.


 


2.6                               NO BINDING AGREEMENT FOR TRANSFER


 

For the avoidance of doubt, nothing in this agreement will cause a binding
unconditional agreement for the transfer of shares or the sale of assets to
arise unless and until the conditions in clause 2.1 have been satisfied or
waived in accordance with clause 2.4 and no person will obtain rights to call
for a transfer of shares as a result of this agreement unless and until those
conditions have been satisfied or waived.

 


3                                        SALE AND PURCHASE


 


3.1                               SALE SHARES


 

On the day for Completion determined under clause 6.1, the Seller must sell, and
the Buyer must buy, the Sale Shares for the Purchase Price free and clear of all
Encumbrances.

 


3.2                               ASSOCIATED RIGHTS


 


(A)                                 THE SELLER MUST SELL THE SALE SHARES TO THE
BUYER TOGETHER WITH ALL RIGHTS:


 

(1)                                 ATTACHED TO THEM AS AT THE DATE OF THIS
AGREEMENT; AND

 

(2)                                 WHICH ACCRUE BETWEEN THE DATE OF THIS
AGREEMENT AND COMPLETION,

 

other than the Agreed Distributions.

 


(B)                                ON OR BEFORE COMPLETION, THE SELLER IS
ENTITLED TO, AND MAY PROCURE THE PAYMENT TO IT OF, AN AMOUNT UP TO THE AGREED
DISTRIBUTIONS. FOR THE AVOIDANCE OF DOUBT, IF THE SALE ENTITY DOES NOT HAVE
SUFFICIENT PROFITS TO COVER THE AMOUNT OF THE AGREED DISTRIBUTIONS THEN THE
SELLER MAY PROCURE THAT AN AMOUNT UP TO THE BALANCE OF THE AGREED DISTRIBUTIONS
AMOUNT IS PAID TO THE SELLER BY WAY OF ONE OR MORE RETURNS OF CAPITAL.  THE
SELLER MUST ENSURE THAT THE TRANSACTION ENTITIES COMPLY WITH ALL APPLICABLE LAWS
IN MAKING ANY PAYMENTS TO IT UNDER THIS CLAUSE 3.2(B).


 


(C)                                 THE PARTIES ACKNOWLEDGE THAT PRIOR TO
COMPLETION:


 

(1)                                 THE TRANSACTION CONTEMPLATED BY THE NEW
ZEALAND HIVE OUT AGREEMENT WILL COMPLETE; AND

 

(2)                                 THE SELLER WILL PROCURE THAT NO SHARES IN
ANY OF ALLIED PICKFORDS LTD, ALLIED MOVERS (NZ) LTD AND PICKFORDS NEW ZEALAND
LTD WILL BE HELD DIRECTLY OR INDIRECTLY BY THE SALE ENTITY.

 


3.3                               PURCHASE PRICE


 


(A)                                 THE CONSIDERATION FOR THE SALE OF THE SALE
SHARES IS THE PAYMENT BY THE BUYER OF THE PURCHASE PRICE LESS THE NEW ZEALAND
TAX LIABILITY.


 


(B)                                THE PURCHASE PRICE LESS THE NEW ZEALAND TAX
LIABILITY IS PAYABLE BY THE BUYER ON COMPLETION IN IMMEDIATELY AVAILABLE FUNDS
IN ACCORDANCE WITH CLAUSE 6.

 

5

--------------------------------------------------------------------------------


 


3.4                               PAYMENTS


 

All payments to be made by a party under this agreement must be made without
counter claim or set-off.

 


3.5                               TITLE AND RISK


 

Title to and risk in the Sale Shares passes to the Buyer on Completion.

 


4                                        PERIOD BEFORE COMPLETION


 


4.1                               CARRYING ON OF BUSINESS


 


(A)                                 SUBJECT TO CLAUSE 4.2, BETWEEN THE DATE OF
THIS AGREEMENT AND THE EARLIER OF COMPLETION AND TERMINATION OF THIS AGREEMENT,
THE SELLER MUST ENSURE THAT THE BUSINESS IS CONDUCTED IN THE ORDINARY COURSE
AND, IN PARTICULAR, THAT NO TRANSACTION ENTITY:


 

(1)                                 DISTRIBUTES OR RETURNS ANY CAPITAL TO ITS
MEMBERS;

 

(2)                                 BUYS BACK ANY OF ITS SHARES OR OTHERWISE
ALTERS ITS SHARE CAPITAL;

 

(3)                                 ISSUES ANY SHARES, OPTIONS OR SECURITIES
WHICH ARE CONVERTIBLE INTO SHARES IN THAT TRANSACTION ENTITY;

 

(4)                                 ALTERS ITS CONSTITUTION;

 

(5)                                 DISPOSES OF, OR GRANTS ANY OPTION OVER, ANY
ASSET THE WRITTEN DOWN BOOK VALUE OF WHICH EXCEEDS $50,000 (OTHER THAN IN THE
ORDINARY COURSE OF THE BUSINESS);

 

(6)                                 ACQUIRES ANY ASSETS THE COST OF WHICH
EXCEEDS $50,000 OTHER THAN:

 

(A)                             PURSUANT TO ANY AGREEMENT EXECUTED PRIOR TO THE
DATE OF THIS AGREEMENT AND DISCLOSED IN THE DISCLOSURE MATERIALS;

 

(B)                               THE REPLACEMENT OF AN ASSET IN ACCORDANCE WITH
PLANNED, ROUTINE OR EMERGENCY PROGRAMS; OR

 

(C)                               IN THE ORDINARY COURSE OF THE BUSINESS;

 

(7)                                 TERMINATES, ASSIGNS, MATERIALLY AMENDS OR
WAIVES ANY MATERIAL RIGHTS UNDER ANY MATERIAL CONTRACT EXCEPT WITH THE PRIOR
CONSENT OF THE BUYER;

 

(8)                                 COMMENCES OR VOLUNTARILY BECOMES A PARTY TO
ANY COURT PROCEEDINGS OF A MATERIAL NATURE EXCEPT WHERE NECESSARY TO AVOID
MATERIAL PREJUDICE TO THE BUSINESS (IN WHICH CASE THE SELLER WILL NOTIFY THE
BUYER OF, AND CONSULT WITH THE BUYER IN RESPECT OF, SUCH PROCEEDINGS);

 

(9)                                 ENTERS INTO ANY MATERIAL AGREEMENT OR
ARRANGEMENT WITH THE SELLER GROUP OTHER THAN AGREEMENTS OR ARRANGEMENTS
NECESSARY TO EFFECT ANY OF THE TRANSACTIONS CONTEMPLATED OR REFERRED TO IN THIS
AGREEMENT OR AGREEMENTS OR ARRANGEMENTS ENTERED INTO ON ARM’S LENGTH COMMERCIAL
TERMS AND IN THE ORDINARY COURSE OF BUSINESS THAT WILL BE TERMINATED ON OR PRIOR
TO COMPLETION;

 

6

--------------------------------------------------------------------------------


 

(10)                           TERMINATES THE EMPLOYMENT OF ANY EMPLOYEE OF A
TRANSACTION ENTITY OTHER THAN FOR CAUSE OR OTHERWISE PURSUANT TO THEIR
EMPLOYMENT CONTRACT;

 

(11)                           CHANGE THE TERMS OF EMPLOYMENT, SALARY OR BONUS
OF ANY EMPLOYEE OF A TRANSACTION ENTITY IN ANY MATERIAL RESPECT, EXCEPT IN
ACCORDANCE WITH ANY TERMS OF EMPLOYMENT AS AT THE DATE OF THIS AGREEMENT OR
CONSISTENT WITH PAST PRACTICE IN THE ORDINARY COURSE OF THE BUSINESS; OR

 

(12)                           CREATES ANY ENCUMBRANCE AFFECTING ANY OF THE
ASSETS.

 


(B)                                SUBJECT TO CLAUSE 4.2, BETWEEN THE DATE OF
THIS AGREEMENT AND THE EARLIER OF COMPLETION AND TERMINATION OF THIS AGREEMENT,
THE SELLER MUST ENSURE THAT THE BUYER, ITS SOLICITORS, ACCOUNTANTS AND OTHER
AUTHORISED REPRESENTATIVES, ARE (ON REASONABLE NOTICE BEING PROVIDED TO THE
SELLER) GIVEN ACCESS DURING NORMAL BUSINESS HOURS TO:


 

(1)                                 ALL AVAILABLE BOOKS OF ACCOUNT, BOOKS,
RECORDS, CONTRACTS, COMMITMENTS AND PROPERTY OF THE TRANSACTION ENTITIES WHICH
ARE IN, OR PRIOR TO THE COMPLETION DATE COME INTO, EXISTENCE AND THE SELLER MUST
FURNISH OR MUST PROCURE THAT EACH TRANSACTION ENTITY FURNISHES TO THE BUYER
DURING SUCH PERIOD ALL SUCH INFORMATION CONCERNING THE TRANSACTION ENTITIES AS
THE BUYER MAY REASONABLY REQUEST; AND

 

(2)                                 ALL EXECUTIVES AND MANAGEMENT OF THE
TRANSACTION ENTITIES.

 


4.2                               PERMITTED ACTS


 

Nothing in clause 4.1 restricts the Seller or any Transaction Entity from doing
anything:

 


(A)                                 WHICH IS CONTEMPLATED IN THIS AGREEMENT, ANY
TRANSACTION AGREEMENT, THE AUSTRALIAN SHARE SALE AGREEMENT OR THE NEW ZEALAND
HIVE OUT AGREEMENT;


 


(B)                                TO REASONABLY AND PRUDENTLY RESPOND TO AN
EMERGENCY OR DISASTER (INCLUDING A SITUATION GIVING RISE TO A RISK OF PERSONAL
INJURY OR DAMAGE TO PROPERTY) WHICH THE SELLER MUST DO IN CONSULTATION WITH THE
BUYER WHERE PRACTICABLE;


 


(C)                                 WHICH IS NECESSARY FOR A TRANSACTION ENTITY
TO MEET ITS LEGAL OR, IN THE CASE OF CONTRACTS ENTERED INTO PRIOR TO THE DATE OF
THIS AGREEMENT AND FAIRLY DISCLOSED IN THE DISCLOSURE MATERIALS, CONTRACTUAL
OBLIGATIONS; OR


 


(D)                                APPROVED BY THE BUYER, SUCH APPROVAL NOT TO
BE UNREASONABLY WITHHELD OR DELAYED.


 


4.3                               INTRA-GROUP LOANS


 

Before Completion, the Seller must:

 


(A)                                 IDENTIFY ALL EXISTING LOANS BETWEEN A SELLER
GROUP MEMBER AND A TRANSACTION ENTITY; AND


 


(B)                                PROCURE THAT ALL PAYMENTS ARE MADE AND SUCH
OTHER ACTIONS ARE TAKEN AS MAY BE NECESSARY TO ENSURE THE PAYMENT IN FULL OF
LOAN BALANCES BETWEEN

 

7

--------------------------------------------------------------------------------


 


ANY SELLER GROUP MEMBERS (ON THE ONE HAND) AND THE SALE ENTITY (ON THE OTHER
HAND).

 


4.4                               PARENT GUARANTEES


 


(A)                                 BEFORE COMPLETION, THE SELLER AND THE BUYER
MUST TAKE ALL REASONABLE STEPS TO ENSURE THAT, EFFECTIVE FROM COMPLETION, EACH
SELLER GROUP MEMBER IS RELEASED FROM ANY ACTUAL, CONTINGENT OR ACCRUED
LIABILITIES UNDER A PARENT GUARANTEE GIVEN BY IT. FOR THE PURPOSES OF THIS
CLAUSE 4.4, “REASONABLE STEPS” INCLUDES THE BUYER OR (AT THE REQUEST OF THE
RELEVANT THIRD PARTY) ANOTHER BUYER GROUP MEMBER PROVIDING THE RELEVANT THIRD
PARTY WITH A REPLACEMENT GUARANTEE OR SECURITY ON TERMS THE SAME OR
SUBSTANTIALLY THE SAME AS THE TERMS OF THE EXISTING PARENT GUARANTEE.


 


(B)                                IF A SELLER GROUP MEMBER HAS NOT BEEN
RELEASED FROM A PARENT GUARANTEE IN ACCORDANCE WITH CLAUSE 4.4(A) BY COMPLETION,
THE BUYER MUST INDEMNIFY THE SELLER’S GUARANTOR AGAINST ANY LOSS WHICH THE
SELLER GROUP MEMBER PAYS, SUFFERS, INCURS OR IS LIABLE FOR UNDER OR IN RELATION
TO THAT PARENT GUARANTEE AFTER COMPLETION.


 


4.5                               SUBSIDIARY GUARANTEES


 


(A)                                 BEFORE COMPLETION THE SELLER MUST ENSURE
THAT, EFFECTIVE FROM COMPLETION, EACH TRANSACTION ENTITY IS RELEASED FROM ANY
ACTUAL, CONTINGENT OR ACCRUED LIABILITIES UNDER ANY SUBSIDIARY GUARANTEE GIVEN
BY IT.


 


(B)                                IF A TRANSACTION ENTITY HAS NOT BEEN RELEASED
FROM A SUBSIDIARY GUARANTEE IN ACCORDANCE WITH CLAUSE 4.5(A) BY COMPLETION,
WITHOUT LIMITING THE BUYER’S OTHER RIGHTS AND REMEDIES IN CONNECTION WITH THE
SELLER’S BREACH OF CLAUSE 4.5(A), THE SELLER’S GUARANTOR MUST INDEMNIFY THE
BUYER AGAINST ANY LOSS WHICH THE TRANSACTION ENTITY PAYS, SUFFERS, INCURS OR IS
LIABLE FOR UNDER OR IN RELATION TO THAT SUBSIDIARY GUARANTEE AFTER COMPLETION.


 


4.6                               NEW ZEALAND TAX LIABILITY


 


(A)                                 NOT LESS THAN 5 BUSINESS DAYS PRIOR TO
COMPLETION, THE SELLER MUST PROCURE THAT PRICEWATERHOUSECOOPERS CERTIFIES TO THE
PARTIES A REASONABLE ESTIMATE OF THE NEW ZEALAND TAX LIABILITY.


 


(B)                                IF THE ACTUAL NEW ZEALAND TAX LIABILITY
DIFFERS FROM THE AMOUNT CERTIFIED UNDER CLAUSE 4.6(A):


 

(1)                                 THE BUYER MUST ACCOUNT TO THE SELLER’S
GUARANTORS; OR

 

(2)                                 THE SELLER’S GUARANTOR MUST ACCOUNT TO THE
BUYER,

 

as the case may be, as soon as possible.

 


5                                        TERMINATION


 


5.1                               TERMINATION OF AUSTRALIAN SHARE SALE AGREEMENT


 

This agreement terminates with immediate effect upon termination of the
Australian Share Sale Agreement for any reason.

 

8

--------------------------------------------------------------------------------


 


5.2                               EFFECT OF TERMINATION


 

If this agreement is terminated under clause 2.5, clause 5.1 or clause 6.3(b),
then:

 


(A)                                 EACH PARTY IS RELEASED FROM ITS OBLIGATIONS
TO FURTHER PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE TRANSACTION
AGREEMENTS, EXCEPT THOSE EXPRESSED TO SURVIVE TERMINATION;


 


(B)                                EACH PARTY RETAINS THE RIGHTS IT HAS AGAINST
THE OTHER IN RESPECT OF ANY BREACH OF THIS AGREEMENT OCCURRING BEFORE
TERMINATION;


 


(C)                                 THE BUYER MUST RETURN TO THE SELLER ALL
DOCUMENTS AND OTHER MATERIALS OBTAINED FROM THE SELLER IN ACCORDANCE WITH THE
TERMS OF THE CONFIDENTIALITY AGREEMENT; AND


 


(D)                                THE RIGHTS AND OBLIGATIONS OF EACH PARTY
UNDER EACH OF THE FOLLOWING CLAUSES AND SCHEDULES WILL CONTINUE INDEPENDENTLY
FROM THE OTHER OBLIGATIONS OF THE PARTIES AND SURVIVE TERMINATION OF THIS
AGREEMENT:


 

(1)                                 CLAUSE 1 AND SCHEDULE 1 (DEFINITIONS AND
INTERPRETATION);

 

(2)                                 CLAUSE 5 (TERMINATION);

 

(3)                                 CLAUSE 10 (DUTIES, COSTS AND EXPENSES); AND

 

(4)                                 CLAUSE 13 (GENERAL).

 


5.3                               NO OTHER RIGHT TO TERMINATE OR RESCIND


 

No party may terminate or rescind this agreement except as permitted under
clause 2.5, this clause 5 or clause 6.3(b).

 


6                                        COMPLETION


 


6.1                               TIME AND PLACE


 

Subject to clause 5, Completion must take place at the office of Freehills at
Level 42, 101 Collins Street, Melbourne, at 11:00 a.m. on the day specified for
completion of the Australian Share Sale Agreement in clause 6.1 of the
Australian Share Sale Agreement, or such other place, time and date as the
Seller and Buyer agree.

 


6.2                               COMPLETION


 


(A)                                 ON OR BEFORE COMPLETION, EACH PARTY MUST
CARRY OUT THE COMPLETION STEPS REFERABLE TO IT IN ACCORDANCE WITH SCHEDULE 2.


 


(B)                                COMPLETION IS TAKEN TO HAVE OCCURRED WHEN
EACH PARTY HAS PERFORMED ALL ITS OBLIGATIONS UNDER THIS CLAUSE 6 AND SCHEDULE 2.


 


6.3                               NOTICE TO COMPLETE


 


(A)                                 IF A PARTY (DEFAULTING PARTY) FAILS TO
SATISFY ITS OBLIGATIONS UNDER CLAUSE 6.2 AND SCHEDULE 2 ON THE DAY AND AT THE
PLACE AND TIME FOR COMPLETION DETERMINED UNDER CLAUSE 6.1 THEN THE OTHER PARTY
(NOTIFYING PARTY) MAY GIVE THE DEFAULTING PARTY A NOTICE REQUIRING THE
DEFAULTING PARTY TO SATISFY

 

9

--------------------------------------------------------------------------------


 


THOSE OBLIGATIONS WITHIN A PERIOD OF 5 BUSINESS DAYS FROM THE DATE OF THE NOTICE
AND DECLARING TIME TO BE OF THE ESSENCE.


 


(B)                                IF THE DEFAULTING PARTY FAILS TO SATISFY
THOSE OBLIGATIONS WITHIN THOSE 5 BUSINESS DAYS THE NOTIFYING PARTY MAY, WITHOUT
LIMITATION TO ANY OTHER RIGHTS IT MAY HAVE, TERMINATE THIS AGREEMENT BY GIVING
WRITTEN NOTICE TO THE DEFAULTING PARTY.


 


6.4                               COMPLETION SIMULTANEOUS


 


(A)                                 SUBJECT TO CLAUSE 6.4(B), THE ACTIONS TO
TAKE PLACE AS CONTEMPLATED BY THIS CLAUSE 6 AND SCHEDULE 2 ARE INTERDEPENDENT
AND MUST TAKE PLACE, AS NEARLY AS POSSIBLE, SIMULTANEOUSLY. IF ONE ACTION DOES
NOT TAKE PLACE, THEN WITHOUT PREJUDICE TO ANY RIGHTS AVAILABLE TO ANY PARTY AS A
CONSEQUENCE:


 

(1)                                 THERE IS NO OBLIGATION ON ANY PARTY TO
UNDERTAKE OR PERFORM ANY OF THE OTHER ACTIONS;

 

(2)                                 TO THE EXTENT THAT SUCH ACTIONS HAVE ALREADY
BEEN UNDERTAKEN, THE PARTIES MUST DO EVERYTHING REASONABLY REQUIRED TO REVERSE
THOSE ACTIONS; AND

 

(3)                                 THE SELLER AND THE BUYER MUST EACH RETURN TO
THE OTHER ALL DOCUMENTS DELIVERED TO IT UNDER CLAUSE 6.2(A) AND SCHEDULE 2 AND
MUST EACH REPAY TO THE OTHER ALL PAYMENTS RECEIVED BY IT UNDER CLAUSE 6.2(A) AND
SCHEDULE 2, WITHOUT PREJUDICE TO ANY OTHER RIGHTS ANY PARTY MAY HAVE IN RESPECT
OF THAT FAILURE.

 


(B)                                THE BUYER MAY, IN ITS SOLE DISCRETION, WAIVE
ANY OR ALL OF THE ACTIONS WHICH THE SELLER IS REQUIRED TO PERFORM UNDER CLAUSE
2.1 OF SCHEDULE 2 AND THE SELLER MAY, IN ITS SOLE DISCRETION, WAIVE ANY OR ALL
OF THE ACTIONS WHICH THE BUYER IS REQUIRED TO PERFORM UNDER CLAUSE 2.2 OF
SCHEDULE 2.


 


7                                        PRIOR TO COMPLETION OF THE AUSTRALIAN
SHARE SALE AGREEMENT


 

Between Completion and completion of the Australian Share Sale Agreement, the
Buyer:

 


(A)                                 MUST NOT SELL, TRANSFER, ASSIGN, TRUST,
ENCUMBER, OPTION, SWAP OR IN ANY OTHER WAY ALIENATE ITS LEGAL OR BENEFICIAL
RIGHTS ATTACHING TO THE SALE SHARES, WITHOUT THE WRITTEN CONSENT OF THE SELLER;
AND


 


(B)                                MUST USE ITS REASONABLE ENDEAVOURS TO ENSURE
THAT THE BUSINESS OF THE SALE ENTITY IS CONDUCTED MATERIALLY IN THE ORDINARY
COURSE AND, IN PARTICULAR, THAT THE SALE ENTITY DOES NOT:


 

(1)                                 DISTRIBUTE OR RETURN ANY CAPITAL TO ITS
MEMBERS;

 

(2)                                 BUY-BACK ANY OF ITS SHARES;

 

(3)                                 ISSUE ANY SHARES, OPTIONS OR SECURITIES
WHICH ARE CONVERTIBLE INTO SHARES IN THE SALE ENTITY; OR

 

(4)                                 ALTER ITS CONSTITUTION.

 

10

--------------------------------------------------------------------------------


 


8                                        UNWINDING OF TRANSACTION


 


(A)                                 IN THE EVENT THAT THE AUSTRALIAN SHARE SALE
AGREEMENT DOES NOT COMPLETE ON THE DATE OF COMPLETION OF THIS AGREEMENT THEN THE
PARTIES AGREE THAT THE TRANSACTIONS COMPLETED PURSUANT TO THIS AGREEMENT MUST BE
UNWOUND AND BOTH PARTIES RETURNED TO THE POSITION THEY WOULD HAVE BEEN IN, BUT
FOR COMPLETION OF THIS AGREEMENT, WITHIN ONE BUSINESS DAY.


 


(B)                                FOR THE PURPOSES OF CLAUSE 8(A), THE PARTIES
MUST USE THEIR BEST ENDEAVOURS TO UNWIND ALL TRANSACTIONS COMPLETED PURSUANT TO
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION:


 

(1)                                 THE SELLER MUST PAY THE PURCHASE PRICE BACK
TO THE BUYER IN IMMEDIATELY AVAILABLE FUNDS; AND

 

(2)                                 THE BUYER MUST TRANSFER THE SALE SHARES,
FREE AND CLEAR OF ALL ENCUMBRANCES, BACK TO THE SELLER.

 


9                                        PERIOD AFTER COMPLETION


 


9.1                               APPOINTMENT OF PROXY


 


(A)                                 SUBJECT TO CLAUSE 7, FROM COMPLETION UNTIL
THE SALE SHARES ARE REGISTERED IN THE NAME OF THE BUYER, THE SELLER MUST:


 

(1)                                 APPOINT THE BUYER AS THE SOLE PROXY OF THE
HOLDERS OF SALE SHARES TO ATTEND SHAREHOLDERS’ MEETINGS AND EXERCISE THE VOTES
ATTACHING TO THE SALE SHARES;

 

(2)                                 NOT ATTEND AND VOTE AT ANY SHAREHOLDERS’
MEETINGS;

 

(3)                                 TAKE ALL OTHER ACTIONS IN THE CAPACITY OF A
REGISTERED HOLDER OF THE SALE SHARES AS THE BUYER DIRECTS.

 


(B)                                THE BUYER INDEMNIFIES THE SELLER’S GUARANTOR
AGAINST ALL LOSS SUFFERED OR INCURRED BY THE SELLER GROUP ARISING OUT OF THE
IMPLEMENTATION OF ANY ACTION TAKEN IN ACCORDANCE WITH THE PROXY REFERRED TO IN
CLAUSE 9.1(A).


 


9.2                               ACCESS TO RECORDS BY SELLER


 


(A)                                 THE BUYER MUST TAKE REASONABLE STEPS TO
PROCURE THAT ALL BUSINESS RECORDS DELIVERED TO THE BUYER AT COMPLETION ARE
PRESERVED IN RESPECT OF THE PERIOD ENDING ON THE COMPLETION DATE UNTIL THE
EARLIER OF:


 

(1)                                 6 YEARS FROM THE COMPLETION DATE; AND

 

(2)                                 ANY DATE REQUIRED BY AN APPLICABLE LAW.

 


(B)                                AFTER COMPLETION THE BUYER MUST, ON
REASONABLE NOTICE FROM THE SELLER:


 

(1)                                 PROVIDE THE SELLER AND ITS ADVISERS WITH
REASONABLE ACCESS TO THE BUSINESS RECORDS REFERRED TO IN CLAUSE 9.2(A) AND ALLOW
THE SELLER TO INSPECT AND OBTAIN COPIES OR CERTIFIED COPIES OF THE BUSINESS
RECORDS AT THE SELLER’S EXPENSE; AND

 

11

--------------------------------------------------------------------------------


 

(2)                                 PROVIDE THE SELLER AND ITS ADVISERS WITH
REASONABLE ACCESS TO THE PERSONNEL AND PREMISES OF THE BUYER GROUP MEMBERS AND
THE SALE ENTITY,

 

for the purpose of assisting the Seller Group Members to prepare tax returns,
accounts and other financial statements, discharge statutory obligations or
comply with Tax, Duty or other legal requirements or to conduct legal or
arbitration proceedings with third parties.

 


(C)                                 THE SELLER MUST REIMBURSE THE BUYER FOR ITS
REASONABLE COSTS IN RETRIEVING ANY BUSINESS RECORDS AND MAKING PERSONNEL AND
PREMISES AVAILABLE UNDER THIS CLAUSE 9.2.


 


(D)                                THE BUYER IS NOT OBLIGED TO WAIVE LEGAL
PROFESSIONAL PRIVILEGE. THE SELLER MUST COMPLY WITH ANY REASONABLE STEPS
REQUESTED BY THE BUYER TO PRESERVE CONFIDENTIALITY.


 


(E)                                 THE BUYER AGREES THAT THE SELLER MAY RETAIN
COPIES OF ANY BUSINESS RECORDS WHICH IT MAY REQUIRE TO ENABLE IT TO COMPLY WITH
ANY APPLICABLE LAW AFTER THE COMPLETION DATE.


 


10                                 COSTS AND EXPENSES


 


(A)                                 UNLESS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT, EACH PARTY MUST PAY ITS OWN COSTS AND EXPENSES IN RESPECT OF THE
NEGOTIATION, PREPARATION, EXECUTION, DELIVERY AND REGISTRATION OF THIS AGREEMENT
AND ANY OTHER AGREEMENT OR DOCUMENT ENTERED INTO OR SIGNED UNDER THIS AGREEMENT.


 


(B)                                ANY ACTION TO BE TAKEN BY THE BUYER OR THE
SELLER IN PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT MUST BE TAKEN AT ITS
OWN COST AND EXPENSE UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT.


 


11                                 GUARANTEE BY SELLER’S GUARANTOR


 


11.1                        GUARANTEE AND INDEMNITY


 

The Seller’s Guarantor:

 


(A)                                 UNCONDITIONALLY AND IRREVOCABLY GUARANTEES
TO THE BUYER ON DEMAND, THE DUE AND PUNCTUAL PERFORMANCE OF THE SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT; AND


 


(B)                                AS A SEPARATE AND ADDITIONAL LIABILITY,
INDEMNIFIES THE BUYER AGAINST ALL LOSS, ACTIONS, PROCEEDINGS AND JUDGMENTS OF
ANY NATURE, INCURRED BY, BROUGHT, MADE OR RECOVERED AGAINST THE BUYER ARISING
FROM ANY DEFAULT OR DELAY IN THE DUE AND PUNCTUAL PERFORMANCE OF THE SELLER’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


11.2                        EXTENT OF GUARANTEE AND INDEMNITY


 

The liability of the Seller’s Guarantor under this clause 11 is not affected by
anything which, but for this clause 11 might operate to release or exonerate the

 

12

--------------------------------------------------------------------------------


 

Seller’s Guarantor in whole or in part from its obligations including any of the
following, whether with or without the consent of the Seller’s Guarantor:

 


(A)                                 THE GRANT TO THE SELLER, THE SELLER’S
GUARANTOR OR ANY OTHER PERSON OF ANY TIME, WAIVER OR OTHER INDULGENCE, OR THE
DISCHARGE OR RELEASE OF THE SELLER, THE SELLER’S GUARANTOR OR ANY OTHER PERSON
FROM ANY LIABILITY OR OBLIGATION;


 


(B)                                THE BUYER OR THE BUYER’S GUARANTOR EXERCISING
OR REFRAINING FROM EXERCISING ITS RIGHTS UNDER ANY SECURITY OR ANY OTHER RIGHTS,
POWERS OR REMEDIES AGAINST THE SELLER, THE SELLER’S GUARANTOR OR ANY OTHER
PERSON;


 


(C)                                 THE AMENDMENT, REPLACEMENT, EXTINGUISHMENT,
UNENFORCEABILITY, FAILURE, LOSS, RELEASE, DISCHARGE, ABANDONMENT OR TRANSFER
EITHER IN WHOLE OR IN PART AND EITHER WITH OR WITHOUT CONSIDERATION, OF ANY
SECURITY NOW OR IN THE FUTURE HELD BY THE BUYER OR THE BUYER’S GUARANTOR FROM
THE SELLER, THE SELLER’S GUARANTOR OR ANY OTHER PERSON OR BY THE TAKING OF OR
FAILURE TO TAKE ANY SECURITY;


 


(D)                                THE FAILURE OR OMISSION OR ANY DELAY BY THE
SELLER OR THE BUYER TO GIVE NOTICE TO THE SELLER’S GUARANTOR OF ANY DEFAULT BY
THE SELLER UNDER THIS AGREEMENT; AND


 


(E)                                 ANY LEGAL LIMITATION, DISABILITY, INCAPACITY
OR OTHER CIRCUMSTANCES RELATED TO THE SELLER, THE SELLER’S GUARANTOR OR ANY
OTHER PERSON.


 


11.3                        PRINCIPAL AND INDEPENDENT OBLIGATION


 

This clause 11 is a principal obligation and is not to be treated as ancillary
or collateral to any other right or obligation and extends to cover this
agreement as amended, varied, supplemented, renewed or replaced.

 


11.4                        CONTINUING GUARANTEE AND INDEMNITY


 

This clause 11 is a continuing obligation of the Seller’s Guarantor, despite
Completion, and remains in full force and effect for so long as the Seller has
any liability or obligation to the Buyer under this agreement and until all of
those liabilities or obligations have been fully discharged.

 


11.5                        NO WITHHOLDINGS


 


(A)                                 THE SELLER’S GUARANTOR MUST MAKE ALL
PAYMENTS WHICH BECOME DUE UNDER THIS CLAUSE 11, FREE AND CLEAR AND WITHOUT
DEDUCTION OF ALL PRESENT AND FUTURE WITHHOLDINGS (INCLUDING TAXES, DUTIES,
LEVIES, IMPOSTS, DEDUCTIONS AND CHARGES OF AUSTRALIA OR ANY OTHER JURISDICTION).


 


(B)                                IF THE SELLER’S GUARANTOR IS COMPELLED BY LAW
TO DEDUCT ANY WITHHOLDING, THEN IN ADDITION TO ANY PAYMENT DUE UNDER THIS CLAUSE
11, IT MUST PAY TO THE BUYER SUCH AMOUNT AS IS NECESSARY TO ENSURE THAT THE NET
AMOUNT RECEIVED BY THE BUYER AFTER WITHHOLDING EQUALS THE AMOUNT THE BUYER WOULD
OTHERWISE BEEN ENTITLED TO IF NOT FOR THE WITHHOLDING.


 


11.6                        CURRENCY


 

The Seller’s Guarantor must pay all moneys which it becomes liable to pay under
this clause 11 in the currency in which they are payable under this agreement
and

 

13

--------------------------------------------------------------------------------


 

free of any commissions and expenses relating to foreign currency conversion or
any other charges or expenses.

 


11.7                        SELLER’S GUARANTOR’S LIABILITY


 

The Seller’s Guarantor’s liability under this agreement shall not exceed the
Seller’s liability under this agreement.

 


12                                 GUARANTEE BY BUYER’S GUARANTOR


 


12.1                        GUARANTEE AND INDEMNITY


 

The Buyer’s Guarantor:

 


(A)                                 UNCONDITIONALLY AND IRREVOCABLY GUARANTEES
TO THE SELLER ON DEMAND, THE DUE AND PUNCTUAL PERFORMANCE OF THE BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT; AND


 


(B)                                AS A SEPARATE AND ADDITIONAL LIABILITY,
INDEMNIFIES THE SELLER AGAINST ALL LOSS, ACTIONS, PROCEEDINGS AND JUDGMENTS OF
ANY NATURE, INCURRED BY, BROUGHT, MADE OR RECOVERED AGAINST THE SELLER ARISING
FROM ANY DEFAULT OR DELAY IN THE DUE AND PUNCTUAL PERFORMANCE OF THE BUYER’S
OBLIGATIONS UNDER THIS AGREEMENT.


 


12.2                        EXTENT OF GUARANTEE AND INDEMNITY


 

The liability of the Buyer’s Guarantor under this clause 12 is not affected by
anything which, but for this clause 12, might operate to release or exonerate
the Buyer’s Guarantor in whole or in part from its obligations including any of
the following, whether with or without the consent of the Buyer’s Guarantor:

 


(A)                                 THE GRANT TO THE BUYER, THE BUYER’S
GUARANTOR OR ANY OTHER PERSON OF ANY TIME, WAIVER OR OTHER INDULGENCE, OR THE
DISCHARGE OR RELEASE OF THE BUYER, THE BUYER’S GUARANTOR OR ANY OTHER PERSON
FROM ANY LIABILITY OR OBLIGATION;


 


(B)                                THE SELLER OR THE SELLER’S GUARANTOR
EXERCISING OR REFRAINING FROM EXERCISING ITS RIGHTS UNDER ANY SECURITY OR ANY
OTHER RIGHTS, POWERS OR REMEDIES AGAINST THE BUYER, THE BUYER’S GUARANTOR OR ANY
OTHER PERSON;


 


(C)                                 THE AMENDMENT, REPLACEMENT, EXTINGUISHMENT,
UNENFORCEABILITY, FAILURE, LOSS, RELEASE, DISCHARGE, ABANDONMENT OR TRANSFER
EITHER IN WHOLE OR IN PART AND EITHER WITH OR WITHOUT CONSIDERATION, OF ANY
SECURITY NOW OR IN THE FUTURE HELD BY THE SELLER OR THE SELLER’S GUARANTOR FROM
THE BUYER, THE BUYER’S GUARANTOR OR ANY OTHER PERSON OR BY THE TAKING OF OR
FAILURE TO TAKE ANY SECURITY;


 


(D)                                THE FAILURE OR OMISSION OR ANY DELAY BY THE
SELLER OR THE BUYER TO GIVE NOTICE TO THE BUYER’S GUARANTOR OF ANY DEFAULT BY
THE BUYER OR ANY OTHER PERSON UNDER THIS AGREEMENT; AND


 


(E)                                 ANY LEGAL LIMITATION, DISABILITY, INCAPACITY
OR OTHER CIRCUMSTANCES RELATED TO THE BUYER, THE BUYER’S GUARANTOR OR ANY OTHER
PERSON.

 

14

--------------------------------------------------------------------------------


 


12.3                        PRINCIPAL AND INDEPENDENT OBLIGATION


 

This clause 12 is a principal obligation and is not to be treated as ancillary
or collateral to any other right or obligation and extends to cover this
agreement as amended, varied, supplemented, renewed or replaced.

 


12.4                        CONTINUING GUARANTEE AND INDEMNITY


 

This clause 12 is a continuing obligation of the Buyer’s Guarantor, despite
Completion, and remains in full force and effect for so long as the Buyer has
any liability or obligation to the Seller under this agreement and until all of
those liabilities or obligations have been fully discharged.

 


12.5                        NO WITHHOLDINGS


 


(A)                                 THE BUYER’S GUARANTOR MUST MAKE ALL PAYMENTS
WHICH BECOME DUE UNDER THIS CLAUSE 12, FREE AND CLEAR AND WITHOUT DEDUCTION OF
ALL PRESENT AND FUTURE WITHHOLDINGS (INCLUDING TAXES, DUTIES, LEVIES, IMPOSTS,
DEDUCTIONS AND CHARGES OF AUSTRALIA OR ANY OTHER JURISDICTION).


 


(B)                                IF THE BUYER’S GUARANTOR IS COMPELLED BY LAW
TO DEDUCT ANY WITHHOLDING, THEN IN ADDITION TO ANY PAYMENT DUE UNDER THIS CLAUSE
12, IT MUST PAY TO THE SELLER SUCH AMOUNT AS IS NECESSARY TO ENSURE THAT THE NET
AMOUNT RECEIVED BY THE SELLER AFTER WITHHOLDING EQUALS THE AMOUNT THE SELLER
WOULD OTHERWISE BEEN ENTITLED TO IF NOT FOR THE WITHHOLDING.


 


12.6                        CURRENCY


 

The Buyer’s Guarantor must pay all moneys which it becomes liable to pay under
this clause 12 in the currency in which they are payable under this agreement
and free of any commissions and expenses relating to foreign currency conversion
or any other charges or expenses.

 


12.7                        BUYER’S GUARANTOR’S LIABILITY


 

The Buyer’s Guarantor’s liability under this agreement shall not exceed the
Buyer’s liability under this agreement.

 


13                                 GENERAL


 


13.1                        NOTICES


 


(A)                                 ANY NOTICE OR OTHER COMMUNICATION INCLUDING
ANY REQUEST, DEMAND, CONSENT OR APPROVAL, TO OR BY A PARTY TO THIS AGREEMENT:


 

(1)                                 MUST BE IN LEGIBLE WRITING AND IN ENGLISH
ADDRESSED AS SHOWN BELOW:

 

 

(A)

IF TO THE SELLER OR SELLER’S GUARANTOR:

 

 

 

 

 

 

 

Address:

 

700 Oakmont Lane

 

 

 

 

Westmont IL 60559

 

 

 

 

United States

 

 

 

 

 

 

 

Attention:

 

Ralph Ford, General Counsel

 

15

--------------------------------------------------------------------------------


 

 

 

Copy to:

 

James Bresingham, VP – Business Development

 

 

 

 

and

 

 

 

 

David Farkas, Director of Business Development

 

 

 

 

 

 

 

Facsimile:

 

630 468 4706; and

 

 

 

 

 

 

 

Email:

 

James.Bresingham@SIRVA.com;

 

 

 

 

Dave.Farkas@SIRVA.com

 

 

 

 

 

 

(B)

IF TO THE BUYER OR TO THE BUYER’S GUARANTOR:

 

 

 

 

 

 

 

Address:

 

Iron Mountain

 

 

 

 

745 Atlantic Avenue

 

 

 

 

Boston, Massachusetts 02111

 

 

 

 

 

 

 

Attention:

 

General Counsel

 

 

 

 

 

 

 

Facsimile:

 

+1 (617) 451 0409; and

 

 

 

 

 

 

 

Email:

 

gwatzke@ironmountain.com

 

 

 

 

 

 

 

and copied to:

 

 

 

 

 

 

 

 

 

Address:

 

Iron Mountain

 

 

 

 

745 Atlantic Avenue

 

 

 

 

Boston, Massachusetts 02111

 

 

 

 

 

 

 

Attention:

 

C. Richard Reese, Chief Executive Officer

 

 

 

 

 

 

 

Facsimile:

 

+1 (617) 357 4604; and

 

 

 

 

 

 

 

Email:

 

rreese@ironmountain.com

 

 

 

 

 

 

 

and copied to:

 

 

 

 

 

 

 

 

 

Minter Ellison

 

 

 

 

Rialto Towers

 

 

525 Collins Street

 

 

MELBOURNE   VIC 3000

 

 

 

 

 

Facsimile:

 

 

+61 3 8608 1000

 

 

 

 

 

Attention: Nick Broome

 

or as specified to the sender by any party by notice;

 

(2)                                 WHERE THE SENDER IS A COMPANY, MUST BE
SIGNED BY AN OFFICER OR UNDER THE COMMON SEAL OF THE SENDER;

 

(3)                                 IS REGARDED AS BEING GIVEN BY THE SENDER AND
RECEIVED BY THE ADDRESSEE:

 

(A)                             IF BY DELIVERY IN PERSON, WHEN DELIVERED TO THE
ADDRESSEE;

 

(B)                               IF BY POST, 10 BUSINESS DAYS FROM AND
INCLUDING THE DATE OF POSTAGE;

 

16

--------------------------------------------------------------------------------


 

(C)                               IF BY FACSIMILE TRANSMISSION, WHEN A FACSIMILE
CONFIRMATION RECEIPT IS RECEIVED INDICATING SUCCESSFUL DELIVERY; OR

 

(D)                              IF SENT BY EMAIL, WHEN A DELIVERY CONFIRMATION
REPORT IS RECEIVED BY THE SENDER WHICH RECORDS THE TIME THAT THE EMAIL WAS
DELIVERED TO THE ADDRESSEE’S EMAIL ADDRESS (UNLESS THE SENDER RECEIVES A
DELIVERY FAILURE NOTIFICATION INDICATING THAT THE EMAIL HAS NOT BEEN DELIVERED
TO THE ADDRESSEE),

 

but if the delivery or receipt is on a day which is not a Business Day or is
after 5.00 pm (addressee’s time) it is regarded as received at 9.00 am on the
following Business Day; and

 

(4)                                 CAN BE RELIED ON BY THE ADDRESSEE AND THE
ADDRESSEE IS NOT LIABLE TO ANY OTHER PERSON FOR ANY CONSEQUENCES OF THAT
RELIANCE IF THE ADDRESSEE BELIEVES IT TO BE GENUINE, CORRECT AND AUTHORISED BY
THE SENDER.

 


(B)                                A FACSIMILE TRANSMISSION IS REGARDED AS
LEGIBLE UNLESS THE ADDRESSEE TELEPHONES THE SENDER WITHIN 2 HOURS AFTER THE
TRANSMISSION IS RECEIVED OR REGARDED AS RECEIVED UNDER CLAUSE 13.1(A)(3) AND
INFORMS THE SENDER THAT IT IS NOT LEGIBLE.


 


(C)                                 IN THIS CLAUSE 13.1, REFERENCE TO AN
ADDRESSEE INCLUDES A REFERENCE TO AN ADDRESSEE’S OFFICERS, AGENTS OR EMPLOYEES.


 


13.2                        GOVERNING LAW AND JURISDICTION


 


(A)                                 THIS AGREEMENT IS GOVERNED BY THE LAWS OF
NEW ZEALAND.


 


(B)                                EACH PARTY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE COURTS OF NEW ZEALAND.


 


(C)                                 THE PARTIES IRREVOCABLY WAIVE ANY OBJECTION
TO THE VENUE OF ANY LEGAL PROCESS ON THE BASIS THAT THE PROCESS HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


 


13.3                        SERVICE OF PROCESS


 


(A)                                 WITHOUT PREVENTING ANY OTHER MODE OF
SERVICE, ANY DOCUMENT IN AN ACTION (INCLUDING, ANY WRIT OF SUMMONS OR OTHER
ORIGINATING PROCESS OR ANY THIRD OR OTHER PARTY NOTICE) MAY BE SERVED ON ANY
PARTY BY BEING DELIVERED TO OR LEFT FOR THAT PARTY AT ITS ADDRESS FOR SERVICE OF
NOTICES UNDER CLAUSE 13.1.


 


(B)                                THE BUYER’S GUARANTOR IRREVOCABLY APPOINTS
THE BUYER AS ITS AGENT FOR THE SERVICE OF PROCESS IN NEW ZEALAND IN RELATION TO
ANY MATTER ARISING OUT OF THIS AGREEMENT. IF THE BUYER CEASES TO BE ABLE TO ACT
AS SUCH OR HAVE AN ADDRESS IN NEW ZEALAND, THE BUYER’S GUARANTOR AGREES TO
APPOINT A NEW PROCESS AGENT IN NEW ZEALAND AND DELIVER TO THE SELLER WITHIN 20
BUSINESS DAYS A COPY OF A WRITTEN ACCEPTANCE OF APPOINTMENT BY THE PROCESS
AGENT, UPON RECEIPT OF WHICH THE NEW APPOINTMENT BECOMES EFFECTIVE FOR THE
PURPOSE OF THIS AGREEMENT AND EACH TRANSACTION AGREEMENT. THE BUYER’S GUARANTOR
MUST INFORM THE SELLER IN WRITING OF ANY CHANGE IN THE ADDRESS OF ITS PROCESS
AGENT WITHIN 20 BUSINESS DAYS OF THE CHANGE.


 


(C)                                 THE SELLER’S GUARANTOR IRREVOCABLY APPOINTS
SIRVA GROUP (NZ) LIMITED AS ITS AGENT FOR THE SERVICE OF PROCESS IN NEW ZEALAND
IN RELATION TO ANY

 

17

--------------------------------------------------------------------------------


 


MATTER ARISING OUT OF THIS AGREEMENT.  IF SIRVA GROUP (NZ) LIMITED  CEASES TO BE
ABLE TO ACT AS SUCH OR HAVE AN ADDRESS IN NEW ZEALAND, THE SELLER’S GUARANTOR
AGREES TO APPOINT A NEW PROCESS AGENT IN NEW ZEALAND AND DELIVER TO THE BUYER
WITHIN 20 BUSINESS DAYS A COPY OF A WRITTEN ACCEPTANCE OF APPOINTMENT BY THE
PROCESS AGENT, UPON RECEIPT OF WHICH THE NEW APPOINTMENT BECOMES EFFECTIVE FOR
THE PURPOSE OF THIS AGREEMENT AND EACH TRANSACTION AGREEMENT. THE SELLER’S
GUARANTOR MUST INFORM THE BUYER IN WRITING OF ANY CHANGE IN THE ADDRESS OF ITS
PROCESS AGENT WITHIN 20 BUSINESS DAYS OF THE CHANGE.


 


13.4                        PROHIBITION AND ENFORCEABILITY


 


(A)                                 ANY PROVISION OF, OR THE APPLICATION OF ANY
PROVISION OF, THIS AGREEMENT WHICH IS PROHIBITED IN ANY JURISDICTION IS, IN THAT
JURISDICTION, INEFFECTIVE ONLY TO THE EXTENT OF THAT PROHIBITION.


 


(B)                                ANY PROVISION OF, OR THE APPLICATION OF ANY
PROVISION OF, THIS AGREEMENT WHICH IS VOID, ILLEGAL OR UNENFORCEABLE IN ANY
JURISDICTION DOES NOT AFFECT THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THAT
PROVISION IN ANY OTHER JURISDICTION OR OF THE REMAINING PROVISIONS IN THAT OR
ANY OTHER JURISDICTION.


 


13.5                        WAIVERS AND VARIATION


 


(A)                                 A PROVISION OF, OR A RIGHT, DISCRETION OR
AUTHORITY CREATED UNDER, THIS AGREEMENT MAY NOT BE:


 

(1)                                 WAIVED EXCEPT IN WRITING SIGNED BY THE PARTY
GRANTING THE WAIVER; AND

 

(2)                                 VARIED EXCEPT IN WRITING SIGNED BY THE
PARTIES.

 


(B)                                A FAILURE OR DELAY IN EXERCISE, OR PARTIAL
EXERCISE, OF A POWER, RIGHT, AUTHORITY, DISCRETION OR REMEDY ARISING FROM A
BREACH OF, OR DEFAULT UNDER THIS AGREEMENT DOES NOT RESULT IN A WAIVER OF THAT
RIGHT, POWER, AUTHORITY, DISCRETION OR REMEDY.


 


13.6                        ASSIGNMENT


 

A party may not assign its rights or obligations under this agreement without
the consent of the other party.

 


13.7                        FURTHER ASSURANCES


 

Subject to clause 10, each party must do all things and execute all further
documents necessary to give full effect to this agreement and use reasonable
endeavours to cause relevant third parties to do the same.

 


13.8                        APPROVALS AND CONSENT


 

If the doing of any act, matter or thing under this agreement is dependent on
the approval or consent of a party, that party may give conditionally or
unconditionally or withhold its approval or consent in its absolute discretion,
unless this agreement expressly provides otherwise.

 

18

--------------------------------------------------------------------------------


 


13.9                        REMEDIES CUMULATIVE


 

Except as provided in this agreement and permitted by law, the rights, powers
and remedies provided in this agreement are cumulative with and not exclusive to
the rights, powers or remedies provided by law independently of this agreement.

 


13.10                 COUNTERPARTS


 

This agreement may be executed in any number of counterparts which together will
constitute one instrument. A party may execute this agreement by signing any
counterpart.

 


13.11                 SEVERABILITY


 

Any provision in this agreement which is invalid or unenforceable in any
jurisdiction is to be read down for the purpose of that jurisdiction, if
possible, so as to be valid and enforceable, and otherwise shall be severed to
the extent of the invalidity or unenforceability, without affecting the
remaining provisions of this agreement or affecting the validity or
enforceability of that provision in any other jurisdiction.

 


13.12                 ENTIRE AGREEMENT


 

This agreement embodies the entire agreement between the parties and supersedes
any prior negotiation, conduct, arrangement, understanding or agreement, express
or implied, with respect to the subject matter of this agreement other than the
Confidentiality Agreement and the Australian Share Sale Agreement.

 


13.13                 DEFAULT INTEREST


 


(A)                                 IF A PARTY FAILS TO PAY ANY AMOUNT PAYABLE
UNDER THIS AGREEMENT ON THE DUE DATE FOR PAYMENT, THAT PARTY MUST PAY INTEREST
ON THE AMOUNT UNPAID AT THE HIGHER OF THE INTEREST RATE PLUS 3% PER ANNUM OR THE
RATE (IF ANY) FIXED OR PAYABLE UNDER ANY JUDGEMENT OR OTHER THING INTO WHICH THE
LIABILITY TO PAY THE AMOUNT BECOMES MERGED.


 


(B)                                THE INTEREST PAYABLE UNDER CLAUSE 13.13(A):


 

(1)                                 ACCRUES FROM DAY TO DAY FROM AND INCLUDING
THE DUE DATE FOR PAYMENT UP TO THE ACTUAL DATE OF PAYMENT, BEFORE AND, AS AN
ADDITIONAL AND INDEPENDENT OBLIGATION, AFTER ANY JUDGMENT OR OTHER THING INTO
WHICH THE LIABILITY TO PAY THE AMOUNT BECOMES MERGED; AND

 

(2)                                 MAY BE CAPITALISED BY THE PERSON TO WHOM IT
IS PAYABLE AT MONTHLY INTERVALS.

 


13.14                 CONTRA PROFERENTEM EXCLUDED


 

No term or condition of this agreement will be construed adversely to a party
solely on the ground that the party was responsible for the preparation of this
agreement or that provision.

 

19

--------------------------------------------------------------------------------


 


13.15                NO WITHHOLDINGS


 


(A)                                 THE BUYER AND THE SELLER MUST MAKE ALL
PAYMENTS WHICH BECOME DUE UNDER THIS AGREEMENT, FREE AND CLEAR AND WITHOUT
DEDUCTION OF ALL PRESENT AND FUTURE WITHHOLDINGS (INCLUDING TAXES, DUTIES,
LEVIES, IMPOSTS, DEDUCTIONS AND CHARGES OF NEW ZEALAND OR ANY OTHER
JURISDICTION).


 


(B)                                IF THE BUYER OR THE SELLER IS COMPELLED BY
LAW TO DEDUCT ANY WITHHOLDING, THEN IN ADDITION TO ANY PAYMENT DUE UNDER THIS
AGREEMENT, IT MUST PAY TO THE OTHER PARTY (THE RECIPIENT) SUCH AMOUNT AS IS
NECESSARY TO ENSURE THAT THE NET AMOUNT RECEIVED BY THE RECIPIENT AFTER
WITHHOLDING EQUALS THE AMOUNT THE RECIPIENT WOULD OTHERWISE BEEN ENTITLED TO IF
NOT FOR THE WITHHOLDING.

 

20

--------------------------------------------------------------------------------


 

Executed as an agreement:

 

 

Signed by

SIRVA (Australia) Pty Limited

by:

 

 

/s/ Michael Filipovic

 

/s/ Allen Chan

Secretary/Director

 

Director

 

 

 

 

 

 

Michael Filipovic

 

Allen Chan

Name (please print)

 

Name (please print)

 

 

 

Signed by

 

 

SIRVA Worldwide, Inc.

 

 

by:

 

 

 

 

 

 

 

 

/s/ James Bresingham

 

/s/ David A. Farkas

Authorised Person

 

Witness

 

 

 

 

 

 

James Bresingham

 

David A. Farkas

Name (please print)

 

Name (please print)

 

 

 

Signed by

 

 

IM New Zealand Holdings ULC

 

 

by:

 

 

 

 

 

 

 

 

/s/ Robert G. Miller

 

/s/ N. Broome

Attorney

 

Witness

 

 

 

 

 

 

Robert G. Miller

 

N. Broome

Name (please print)

 

Name (please print)

 

 

 

Signed by

 

 

Iron Mountain Incorporated

 

 

by:

 

 

 

 

 

 

 

 

/s/ Robert G. Miller

 

/s/ N. Broome

Authorised representative

 

Witness

 

 

 

 

 

 

Robert G. Miller

 

N. Broome

Name (please print)

 

Name (please print)

 

21

--------------------------------------------------------------------------------